                           Donald K. McLean, AKSB No. 0403006
                       1 BAUER MOYNIHAN & JOHNSON LLP
                           2101 4th Avenue - 24th Floor
                       2 Seattle, WA 98121
                           Telephone: (206) 443-3400
                       3 Facsimile: (206) 448-9076
                           dkmclean@bmjlaw.com
                       4
                           Attorneys for Plaintiff
                       5

                       6                       IN THE UNITED STATES DISTRICT COURT
                       7                              FOR THE DISTRICT OF ALASKA
                       8 BOOM BOYS CRANES, LLC, a
                           Washington limited liability company,
                       9
                                                Plaintiff,
                      10
                                  v.                                           Case No.
                      11
                           HAMILTON CONSTRUCTION, L.L.C., an
                      12 Alaska limited liability company,

                      13                        Defendant.
                      14

                      15
                                            COMPLAINT FOR DAMAGES AND REPLEVIN

                      16         Plaintiff Boom Boys Cranes, LLC (“Boom Boys”) alleges and claims as follows:
                      17                                     I. JURISDICTION
                      18         1.     This Court has subject matter jurisdiction over this case pursuant to the
                      19 Court’s diversity jurisdiction under 28 USC § 1332. Boom Boys is a Washington limited
ATTORNEYS AT LAW      20 liability company and citizen of the state of Washington, and the members of which are all
   BAUER
MOYNIHAN &            21 corporations and a limited liability company incorporated in and also citizens of the state
JOHNSON LLP
2101 FOURTH AVENUE
    SUITE 2400
                      22 of Washington. Defendant Hamilton Construction, L.L.C. (“Hamilton”) is a limited
SEATTLE, WA 98121

   (206) 443-3400     23 liability company incorporated in the state of Alaska, and the sole member of which is a
 FAX (206) 448-9076

                      24 citizen of the state of Alaska. The amount in controversy exceeds the sum of $75,000,

                      25 excluding interest and costs.

                      26

                           COMPLAINT FOR DAMAGES AND REPLEVIN                         Boom Boys v. Hamilton Construction
                           Page 1 of 7                                                Case No.

                              Case 3:21-cv-00062-HRH Document 1 Filed 03/22/21 Page 1 of 7
                       1        2.      This Court has personal jurisdiction over Hamilton which resides in the state
                       2 of Alaska and in this district.

                       3                                         II. PARTIES
                       4        3.      Boom Boys is a Washington limited liability company doing business in the
                       5 state of Washington and with its principal place of business in Seattle, Washington. The

                       6 members of Boom Boys are: (1) Green Water Marine, Inc., a corporation incorporated

                       7 under the laws of the state of Washington with its principal place of business in the state

                       8 of Washington; (2) KRS Marine, LLC, a limited liability company incorporated in the
                       9 state of Washington, the members of which are Green Water Marine, Inc. and Blue Barge

                      10 Charter, Inc., each of which is a corporation incorporated under the laws of the state of

                      11 Washington with its principal place of business in the state of Washington; and (3) Lake

                      12 Bargerat, LLC, a limited liability company incorporated in and with its principal place of

                      13 business in the state of Washington, and the members of which are all citizens of the state

                      14 of Washington.

                      15        4.      Hamilton is an Alaska limited liability company doing business in the state
                      16 of Alaska with its principal place of business in Anchorage or Skagway, Alaska, and

                      17 whose sole member is Jeff Hamilton, a resident and citizen of the state of Alaska.

                      18                                          III. VENUE
                      19        5.      Venue is proper in this Court under 28 U.S.C. §1391(b). Hamilton’s
ATTORNEYS AT LAW      20 principal place of business and residence is in this district. The subject matter of this
   BAUER
MOYNIHAN &            21 dispute, the Manitowoc crane leased by Boom Boys, was used in and is currently located
JOHNSON LLP
2101 FOURTH AVENUE
    SUITE 2400
                      22 in this district. A substantial part of the events or omissions giving rise to this dispute also
SEATTLE, WA 98121

   (206) 443-3400     23 occurred in this district.
 FAX (206) 448-9076

                      24                                          IV. FACTS
                      25        6.      On December 11, 2015, Boom Boys and Hamilton entered into a Rental
                      26 Agreement for the lease of certain equipment, a Manitowoc 4100 Series II crane, Serial

                           COMPLAINT FOR DAMAGES AND REPLEVIN                          Boom Boys v. Hamilton Construction
                           Page 2 of 7                                                 Case No.

                              Case 3:21-cv-00062-HRH Document 1 Filed 03/22/21 Page 2 of 7
                       1 Number 41473, with boom and load block (“Equipment”). The Equipment was originally

                       2 intended for use in Hamilton’s contract with the City of Seward, Alaska for certain harbor

                       3 improvements, initially estimated to last approximately one year, but thereafter the crane

                       4 was used by Hamilton for both that contract and other work in Seward and elsewhere in

                       5 Alaska. A true copy of the Rental Agreement dated December 11, 2015 and executed by

                       6 the parties is attached hereto as Exhibit A (“Agreement”) and incorporated herein by

                       7 reference.

                       8        7.     Under the terms of the Agreement, Hamilton agreed to lease and use the
                       9 Equipment, valued at $750,000.00, in exchange for payment of rent in the amount of

                      10 $20,000 per month in advance based on a 176-hour month and adjusted upward for greater

                      11 hours actually used, and performance of inspection, maintenance, repair and other

                      12 obligations as set forth in the Agreement. The term of the Agreement is indefinite in

                      13 duration and ends when the Equipment is returned in good condition to Boom Boys’

                      14 equipment yard in Seattle, Washington, and under the Agreement late payments accrue

                      15 interest at the maximum legal rate. Under the terms of the Agreement, Hamilton also

                      16 agreed to pay all transportation charges to transport the Equipment from Seattle,

                      17 Washington to Alaska for its use during the lease term and to transport the Equipment

                      18 back from Alaska to Seattle, Washington at the completion of the lease. The Agreement
                      19 further includes an option to purchase the Equipment at any time during the first 12
ATTORNEYS AT LAW      20 months of the lease period, but the purchase option was not exercised by Hamilton and
   BAUER
MOYNIHAN &            21 expired on December 14, 2016.
JOHNSON LLP
2101 FOURTH AVENUE
    SUITE 2400
                      22        8.     Boom Boys delivered the Equipment to Hamilton in Seattle, Washington,
SEATTLE, WA 98121

   (206) 443-3400     23 and Hamilton arranged for and transported the Equipment at its cost and expense to
 FAX (206) 448-9076

                      24 Seward, Alaska initially for use in Hamilton’s work for the City of Seward SMIC Harbor

                      25 Improvements – Phase 1 Breakwater Project No. 2015-1163. Hamilton used the

                      26 Equipment during the entire time period of that project, which was completed on or about

                           COMPLAINT FOR DAMAGES AND REPLEVIN                        Boom Boys v. Hamilton Construction
                           Page 3 of 7                                               Case No.

                              Case 3:21-cv-00062-HRH Document 1 Filed 03/22/21 Page 3 of 7
                       1 June 12, 2019. Hamilton thereafter continued to use the Equipment for a subsequent

                       2 project, the South Seward Harbor Launch Ramp Renovation Project, which was

                       3 completed on or about August 21, 2019.

                       4        9.     Boom Boys fully performed its obligations under the terms of the
                       5 Agreement.

                       6        10.    Hamilton has failed to make any payments due since October 2019, which
                       7 were applied to charges owed at that time through November 2018. Boom Boys has

                       8 invoiced Hamilton for all amounts due under the Agreement for accrued lease charges,
                       9 and on October 30, 2020 Boom Boys made a formal written demand to Hamilton for

                      10 payment of all amounts owed but Hamilton has refused to make any of the payments

                      11 owed. Hamilton has defaulted on and materially breached the Agreement and contract.

                      12        11.     Under the terms of the Agreement, upon default Boom Boys has the right to
                      13 cancel or terminate the Agreement, take possession of the Equipment, and return the

                      14 Equipment to its yard in Seattle, Washington, all at Hamilton’s sole cost and expense.

                      15 Under the terms of the Agreement, time is of the essence and Boom Boys is entitled to

                      16 collect all sums due and payable, including transportation expenses, accrued interest,

                      17 reasonable attorneys’ fees, and costs.

                      18        12.    Hamilton owes Boom Boys at least $580,000 through March 2021, with an
                      19 additional $20,000 per month owed beginning April 1, 2021 until the Equipment is
ATTORNEYS AT LAW      20 returned in good condition to Boom Boys’ yard in Seattle, Washington, plus the costs of
   BAUER
MOYNIHAN &            21 transportation of the Equipment from Alaska to Seattle, Washington, accrued interest at
JOHNSON LLP
2101 FOURTH AVENUE
    SUITE 2400
                      22 the maximum legal rate, any additional amounts owed under the Agreement for excess
SEATTLE, WA 98121

   (206) 443-3400     23 hours of use or other charges incurred, and Boom Boys’ reasonable attorneys’ fees and
 FAX (206) 448-9076

                      24 costs incurred.

                      25                      V. UCC LEASE – BREACH OF CONTRACT
                      26        13.    Boom Boys re-alleges and incorporates herein paragraphs 1-12, above.

                           COMPLAINT FOR DAMAGES AND REPLEVIN                        Boom Boys v. Hamilton Construction
                           Page 4 of 7                                               Case No.

                              Case 3:21-cv-00062-HRH Document 1 Filed 03/22/21 Page 4 of 7
                       1        14.    The Agreement is a lease of goods under the Uniform Commercial Code,
                       2 under both Washington and Alaska law, RCW 62A.2A and AS 45.12. Hamilton has

                       3 defaulted and materially breached the Agreement and contract by failing to make

                       4 payments when due, and Boom Boys is therefore entitled to all remedies under the

                       5 Uniform Commercial Code, RCW 62A.2A-523 et seq. and AS 45.12.523 et seq., and

                       6 under the terms of the Agreement, including cancellation or termination of the Agreement,

                       7 taking possession of the Equipment, and recovery of all amounts owed.

                       8                                V. UNJUST ENRICHMENT
                       9        15.    Boom Boys re-alleges and incorporates herein paragraphs 1-14, above.
                      10        16.    Hamilton’s unlawful possession and use of the Equipment without making
                      11 lease payments as required by the Agreement has unjustly enriched Hamilton in the

                      12 amount of at least $20,000 per month for all unpaid months totaling at least $580,000 up

                      13 to March 31, 2021, plus all future months until the Equipment is surrendered, possession

                      14 relinquished, and the Equipment is redelivered to Boom Boys and in its sole possession,

                      15 plus transportation expenses to return the Equipment to Seattle, Washington, accrued

                      16 interest, reasonable attorneys’ fees, and costs.

                      17                                 VI. WRIT OF REPLEVIN
                      18        17.    Boom Boys re-alleges and incorporates herein paragraphs 1-16, above.
                      19        18.    Hamilton’s default and material breach of the Agreement entitles Boom
ATTORNEYS AT LAW      20 Boys to immediate possession of the Equipment under RCW 62A.2A-525 and AS
   BAUER
MOYNIHAN &            21 45.12.525, with or without judicial process as may be required, and Hamilton’s continued
JOHNSON LLP
2101 FOURTH AVENUE
    SUITE 2400
                      22 possession of the Equipment is unlawful and in violation of the terms of the Agreement.
SEATTLE, WA 98121

   (206) 443-3400     23        19.    Hamilton’s continuing unlawful possession of the Equipment continues to
 FAX (206) 448-9076

                      24 cause additional losses to and damages suffered by Boom Boys, and Boom Boys requests

                      25 this Court’s assistance and issuance of its Writ of Replevin to order Hamilton to surrender

                      26

                           COMPLAINT FOR DAMAGES AND REPLEVIN                       Boom Boys v. Hamilton Construction
                           Page 5 of 7                                              Case No.

                              Case 3:21-cv-00062-HRH Document 1 Filed 03/22/21 Page 5 of 7
                       1 and relinquish possession of the Equipment and order its redelivery to and sole right of

                       2 possession by Boom Boys.

                       3                              VII. PRAYER FOR RELIEF
                       4        ACCORDINGLY, plaintiff Boom Boys Cranes, LLC, having set forth its
                       5 allegations and claims above, prays for relief against defendant Hamilton Construction,

                       6 LLC, as follows:

                       7        1.     Issuance of an order that Hamilton is in default and material breach of the
                       8 Agreement;
                       9        2.     Issuance of a Writ of Replevin ordering Hamilton to immediately surrender
                      10 and relinquish possession of the Equipment and order redelivery of the Equipment to

                      11 Boom Boys and in Boom Boys’ sole right of possession;

                      12        3.     Judgment to Boom Boys for all damages caused by Hamilton’s default and
                      13 material breach of the Agreement in an amount to be proved at or before trial;

                      14        4.     Award of Boom Boys’ reasonable attorneys’ fees as set forth in the
                      15 Agreement;

                      16        5.     Award of prejudgment interest at the maximum legal interest rate;
                      17        6.     Award of costs; and
                      18        7.     Such other and further relief this Court deems just and equitable.
                      19                             Dated this 19th day of March, 2021.
ATTORNEYS AT LAW      20                                           BAUER MOYNIHAN & JOHNSON LLP
   BAUER
MOYNIHAN &            21
JOHNSON LLP                                                        s/ Donald K. McLean
2101 FOURTH AVENUE
    SUITE 2400
                      22                                           Donald K. McLean, AKSB No. 0403006
SEATTLE, WA 98121

   (206) 443-3400     23                                           s/ Matthew C. Crane
 FAX (206) 448-9076

                      24                                           Matthew C. Crane, WSBA No. 18003
                                                                   Application for Admission Pro Hac Vice
                      25                                           Pending
                      26

                           COMPLAINT FOR DAMAGES AND REPLEVIN                        Boom Boys v. Hamilton Construction
                           Page 6 of 7                                               Case No.

                              Case 3:21-cv-00062-HRH Document 1 Filed 03/22/21 Page 6 of 7
                       1
                                                             s/ Jennifer M. Higgins
                                                             Jennifer M. Higgins, WSBA No. 54958
                       2                                     Application for Admission Pro Hac Vice
                                                             Pending
                       3

                       4                                     Attorneys for Boom Boys Cranes, LLC

                       5                                     Bauer Moynihan & Johnson LLP
                                                             2101 Fourth Avenue Suite 2400
                       6
                                                             Seattle, WA 98121
                       7                                     Telephone: (206) 443-3400
                                                             Fax: (206) 448-9076
                       8                                     Email: dkmclean@bmjlaw.com
                       9                                             mccrane@bmjlaw.com
                                                                     jhiggins@bmjlaw.com
                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18
                      19
ATTORNEYS AT LAW      20
   BAUER
MOYNIHAN &            21
JOHNSON LLP
2101 FOURTH AVENUE
    SUITE 2400
                      22
SEATTLE, WA 98121

   (206) 443-3400     23
 FAX (206) 448-9076

                      24

                      25

                      26

                           COMPLAINT FOR DAMAGES AND REPLEVIN                Boom Boys v. Hamilton Construction
                           Page 7 of 7                                       Case No.

                              Case 3:21-cv-00062-HRH Document 1 Filed 03/22/21 Page 7 of 7
